McCLELLAN, J.
This bill, exhibited by a vendee, seeks the specific performance of a contract to convey land. A bond for title was executed by the vendor (appellant) to the vendee (appellee). It will be set out in the report of the appeal.
Appellant’s contention is thus succinctly stated in brief by his solicitors : “The contention of appellant, Able, is that it was the agreement and intention of the parties to the contract, though not so expressed, that Able should have the rent according to Benton’s lease, in lieu of interest; that it was a part of the consideration of the contract. If this is' not true, then appellant contends that part of the contract was orally modified subsequently by the parties when Gunter purchased the possessory interest of Benton and assumed payment of the rent to Able. If this is true, then Gunter has not complied with the contract, and was not entitled to relief.”
The contract, the performance of which is sought to be enforced, is that expressed in the bond for title. The sole substantive obligation placed upon and assumed by the vendee thereunder was to pay the sum named at the time stipulated therein; whereupon it was the obligation of the vendor to convey the land to the vendee as he engaged to do. Such was the construction of a similar instrument taken in Sims v. Knight, 71 Ala. 197, wherein Chancellor Turner’s opinion was, in substance, adopted by this court. The adopted opinion there said r * * It is upon payment, and upon payment only, that the bond is conditioned and the agreement to sell and convey is predicated.”
Consistent with the construction indicated, the first insistence for appellant cannot prevail, since to approve it would materially vary the obligation assumed by the ven dee under the written instrument defining the
*393condition upon which the vendor should convey to him. Parol evidence of prior or contemporaneous verbal agreements varying or adding to the written contract is not admissible.-Thompson F. & M. Co. v. Glass, 136 Ala. 648, 33 South. 855; 9 Ency. Ev. pp. 331-334. It is true that, between the parties thereto, the consideration of contracts is open to inquiry by parol. — Foster v. Bush, 104 Ala. 662, 16 South. 625, among others. But that is manifestly a different matter from allowing parol evidence of a contemporaneous agreement, the immediate effect of Avhich Avould be to impose conditions wholly omitted from the Avritten contract. The rule against the reception of parol evidence of prior or contemporaneous verbal agreements to add to or vary Avritten contracts comprehends verbal agreements, Avhereby the legal effect of the instrument would be changed. — Moragne v. Richmond L. & M. Co., 124 Ala. 537, 27 South. 250; Ala. Nat. Bank v. Rivers, 116 Ala. 1, 11, 22 South. 580, 67 Am. St. Rep. 95; 9 Ency. Ev. pp. 333, 334. If there is in a bond for title no stipulation to the contrary, “the contract of itself operates a transmutation to the vendee of the possession, entitling him to the right of entry and enjoyment.” — Loventhal v. Home Ins. Co., 112 Ala. 108, 20 South. 419, 33 L. R. A. 258, 57 Am. St. Rep. 17; Ashurst v. Peck, 101 Ala. 499; 14 South. 541. In such case, the vendee is entitled to the rents and profits, as a mortgagee in possession is accountable therefor.— Ashurst v. Peck, supra; Loventhal v. Home Ins. Co., supra; Bank of Opelika v. Kiser et al., 119 Ala. 194, 200, 24 South. 11. So to admit parol evidence affecting, as indicated, the legal effect of the bond given by Able Avould violate the rule stated.
The execution by the vendor of the bond for title, without provision therein excluding the vendee’s right *394thereunder to the possession, or the rents and profits, operates to divest the vendor of any right to the rents find profits, pending the performance of the executory contract to convey. So if, in fact, the vendee purchased the possessory rights of Benton under Benton’s lease, and agreed to pay the vendor the rent stipulated to he paid by Benton to the vendor (the assignee of Neese, the original lessor to Benton), his engagement, under the authorities before cited was no more, than to pay his vendor rent to which he was not entitled — to which the vendee himself was entitled — thereby leaving his alleged engagement to pay rent to his vendee without consideration. — Thompson v. Hudgins, 116 Ala. 93, 22 South. 632; Maull v. Vaughn, 45 Ala. 134; Crim v. Nelms, 78 Ala. 604; Oldacre v. Stuart, 122 Ala. 405, 409, 25 South. 38. Under this bond for title, effecting, from its omission to stipulate otherwise, the investment of the vendee with the right to rents and profits from the land, the vendee was entitled to the cotton Benton had engaged, under his lease, to deliver for the use of the land. In consequence, the vendor was not deprived of — did not part with — any right or value; nor was he placed thereby in a position of detriment to his interest, according to his bond for title, which, under established principles before adverted to, we feel bound to find the chancellor correctly affirmed.
The decree is affirmed.
Affirmed.
All the Justices concur, save Dowdell, C. J.,'not sitting.